Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/16/2022. Applicant’s argument, filed on 02/16/2022 has been entered and carefully considered. Claims 1 and 16 are pending.

The application filed on 02/24/2021 is a CON of PCT/KR2019/010808 filed on 08/23/2019, claiming priority to 62/722,592 filed on 08/24/2018.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang_1 et al. (US 20190281292 A1), hereinafter Chuang_1, in view of Lee (US 20200099935 A1), Chuang et al. (US 20210235079 A1), hereinafter Chuang_2.
	
	Regarding claim 1, Chuang_1 discloses a video decoding method comprising (Abstract): obtaining, from bitstream, information about an intra prediction mode of a top-left sample in a current chroma block ([0008]-[0014], luma intra prediction applied to chroma blocks for any blocks, Table 2); ([0009]),  ([0008]-[0014], [0039]); ([0009]), determining an intra prediction mode of the top-left sample of the current chroma block using the intra prediction mode of the bottom-right and the information ([0011], prediction modes are derived from any combination); and preforming intra prediction on the current chroma block using the intra prediction mode of the top-left sample of the current chroma block ([0010], [0039], Table-8).  
	Chuang_1 discloses all the elements of claim 1 but Chuang_1 does not appear to explicitly disclose in the cited section obtaining an intra prediction mode of a sample at a bottom-right location in a current luma block corresponding to the current chroma block, wherein the current luma block is split into at least two lower luma blocks including a lower luma block comprising the sample at the bottom-right location.
	However, Lee from the same or similar endeavor teaches obtaining an intra prediction mode of a sample at a bottom-right location in a current luma block corresponding to the current chroma block, wherein the current luma block is split into at least two lower luma blocks including a lower luma block comprising the sample at the bottom-right location ([0072], [0231]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang_1 to incorporate the teachings of Lee to improve coding efficiency (Lee, [0023]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Chuang_1 in view of Lee discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section luma block is split into at least two lower luma blocks.
	However, Chuang_2 from the same or similar endeavor teaches luma block is split into at least two lower luma blocks ([0096], Fig. 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang_1 in view of Lee to incorporate the teachings of Chuang_2 to improve coding efficiency (Chuang_2, [0011]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 16, Chuang_1 in view of Lee further in view of Chuang_2 discloses the video decoding method of the claim 1, wherein the sample at the bottom-right location is a sample at a location of 1/2 of a width of the current luma block in a right direction from a location of a top-left sample in the current luma block and 1/2 of a height of the current luma block in a lower direction from the location of the top-left sample in the current luma block (Chuang_1, [0008]-[0014], [0039], Lee, [0359]-[0367], adjacent reference sub-blocks, 26A-D, Chuang_2, Fig. 12).


Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487